DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.  Claims 1 – 6 and 12 – 16 are pending.  Claims 7 – 11 have been withdrawn.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 and 12 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claim 1 is directed to an adaptive testing system (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: 
determines an estimated ability …  wherein the estimation engine determines an estimated ability by: determining an initial estimated ability based on an item response vector, by step 1 … repeating steps 2, 3 and 4 … the authoring tool automatically updates the test questions in response as drafted, is a a computer performing these steps does not take the claim limitation outside of the mental processes grouping.  Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)" are abstract ideas. 84 Fed. Reg. 50, 52.   Claim 1 recite a mental processes and “managing personal managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” at least to the extent that, a teaches managing activities (delivering and administering a test) of another person (a student) could have collected data from the test.   The teacher may mentally and/or using pen and paper to calculate an estimated / revised ability value based on an item response vector (opinion/judgement).  Finally, the teacher may mentally update the test questions based on the aggregated calibrated response. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in 2019 PEG.
With respect to the instant claims, 
Claim 1 recites the additional elements of:  (claim 1) a computer-implemented includes a computer to implement the following components: a user interface, an item delivery and data collection system, an estimated engine, a non-transitory storage medium, an authoring tool.  The computer is recited at a high level of generality.  
See originally filed specification, para. [0100]: “The computer processor and algorithm for conducting aspects of the methods of the present invention may be housed in devices that include desktop computers, scientific instruments, hand-held devices, personal digital assistants, phones, a non-transitory computer readable medium, and the like” and [0101]: “accessing data obtained via a user's smartphone, smart device, tablet, iPad®, iWatch®, or other device and transmit that information via a telecommunications, WiFi, or other network option to a location, or other device, processor, or computer which can capture or receive information and transmit”.  
Claim 4 recites the additional elements of “the nontransitory storage medium is at least one of: a mobile device memory, a database, a server, a cloud-based storage medium, and a portable nontransitory storage device”. 
Claim 6 recite the additional elements of “the user interface is at least one of: an interactive screen; a display screen; a computer monitor; a cloud-based interface; a touch sensitive interactive whiteboard, and a mobile screen”.  
See originally filed specification, para. [0100]: “The terms computer memory and computer memory device refer to any storage media readable by a computer processor. Examples of computer memory include, but are not limited to, RAM, ROM, computer chips, digital video discs, compact discs, hard disk drives and magnetic tape. Also, computer readable medium refers to any device or system for storing and providing information, e.g., data and instructions, to a computer processor, DVDs, CDs, hard disk drives, magnetic tape and servers for streaming media over networks” and [0071]: “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device”.  
It is apparent that this additional element is recited as generic, or part of generic devices, performing generic functions of gathering data and generic computer output (display). The claim only generically recites the use of the additional element which does not meaningfully limit the claim. Further, the instant Specification does not describe the claimed computers in such a way as to indicate that they are anything other than generic computer elements performing their generic function of gathering data, which is insignificant extra-solution activity. See, e.g., CyberSource, 654 F.3d at 1370 (reiterating "that mere '[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory."' (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989))); Parker v. Flook, 437 U.S. 584, 590, 596-98 (1978) (the Supreme Court decided that adjusting an alarm limit according to a mathematical formula was "postsolution activity" and insufficient to confer eligibility); Apple, 842 F.3d at 1241-42 (the Federal Circuit has held that printing menu information constituted insignificant post solution activity). Consistent with those decisions, the MPEP identifies "gathering data" as an example of insignificant pre-solution activity and also identifies printing "to output a report" (i.e., user interface, display screen, monitor…etc.) as an example of insignificant post-solution activity. MPEP § 2106.05(g). The 2019 Eligibility Guidance, identifies "add[ing] insignificant extra-solution activity to the" abstract idea as an example of when an abstract idea has not been integrated into a practical application. The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a "particular machine" to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception(s).

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite as per the preamble that the method is “adaptive”; generated “using an item delivery and data collection system”; using “a mobile device memory”, a “database”, or a “server” and stored in a “a nontransitory storage medium”. The “a mobile device memory”, “a database”, “a server” and “a nontransitory storage medium” are recited at a high level of generality and recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Dependent claims 2-6 and 12-16 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons. 
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 
Applicant argues “Claims 1 to 6 recites a process which uses machine learning, assisting the computer in improving its functioning with a user. Claim 1 specifically recites, inter alia, a user interface, an item delivery and data collection system, an estimation engine; and an authoring tool, wherein the item delivery and data collection system administers a test via the user interface and collects data from a test administration, inputting the data to the estimation engine which determines an estimated ability, and storing the estimated ability in the nontransitory storage medium, and wherein the authoring tool is a database for maintaining questions to which an initial question is uploaded and after receiving a specified number of responses calibrated and automatically updated based on aggregated responses. Claim 1 has been amended to include a specific inventive process for receiving data in the system and transforming that data to achieve an estimated ability value which is fed into the learning system … The various features, including the authoring tool, provide for a practical application. The claims have been amended to further clarify the use of computer implementation. The various portions of the system do more than 
The Office respectfully disagrees.  It is apparent that this additional element is recited as generic, or part of generic devices, performing generic functions of gathering data and generic computer output (display). The claim only generically recites the use of the additional element which does not meaningfully limit the claim. Further, the instant Specification does not describe the claimed computers in such a way as to indicate that they are anything other than generic computer elements performing their generic function of gathering data, which is insignificant extra-solution activity. See, e.g., CyberSource, 654 F.3d at 1370 (reiterating "that mere '[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory."' (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989))); Parker v. Flook, 437 U.S. 584, 590, 596-98 (1978) (the Supreme Court decided that adjusting an alarm limit according to a mathematical formula was "postsolution activity" and insufficient to confer eligibility); Apple, 842 F.3d at 1241-42 (the Federal Circuit has held that printing menu information constituted insignificant post solution activity). Consistent with those decisions, the MPEP identifies "gathering data" as an example of insignificant pre-solution activity and also identifies printing "to output a report" (i.e., user interface, display screen, monitor…etc.) as an example of insignificant post-solution activity. MPEP § 2106.05(g). The 2019 Eligibility Guidance, identifies "add[ing] insignificant extra-solution activity to the" abstract idea as an example of when an abstract idea has not been integrated into a practical application. The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a "particular machine" to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715